Citation Nr: 1040616	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-24 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left foot/ankle disorder, 
to include as secondary to service-connected disability of 
residuals of nonunion fracture, right tarsal navicular with post-
traumatic arthritis, mid-tarsal joint and right ankle, secondary 
to old fracture/dislocation (right foot/ankle disorder).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his friend





ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.  

In June 2008, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).

In February 2009 and June 2010, the Board remanded the case for 
further evidentiary development, and in light of the Veteran's 
failure to report for a recently scheduled examination that may 
have assisted in the substantiation of his claim, the Board finds 
that under these circumstances, the directives on remand have now 
been substantially completed, and that remand for further 
development is not warranted.  


FINDING OF FACT

The Veteran does not have a current left foot/ankle disorder that 
is related to service or service-connected disability.  






CONCLUSION OF LAW

A left foot/ankle disorder was not incurred in service or as a 
result of service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.

VCAA notice requirements apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).




Prior to the adjudication of the claim, a January 2007 letter 
advised the Veteran of the evidence necessary to substantiate his 
claim and the respective obligations of the Veteran and the VA in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The claim was thereafter denied in the rating 
decision of May 2007, July 2007 statement of the case, and April 
and June 2010 supplemental statements of the case.  The January 
2007 letter also provided the Veteran with notice on the issues 
of establishing a disability rating and effective dates.  The 
Veteran has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Veteran's service treatment records have been obtained.  The 
record also contains post-service VA medical examination reports 
and treatment records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents or 
records contained within the claims folder.  April 2007 and March 
2010 VA examinations also specifically address whether there is 
any relationship between any current left ankle disability and 
the Veteran's service-connected right ankle disability.  In this 
regard, as was noted previously, the Board sought even further 
evidentiary development regarding a perceived omission in the 
March 2010 VA examiner's opinion, but that such additional 
evidence was not forthcoming as a result of the Veteran's failure 
to report for a scheduled examination without explanation.  As 
the record does not disclose that the notice of the examination 
may have been sent to the wrong address or other excuse for the 
Veteran's failure to report, the Board finds that it is permitted 
to proceed to the merits of the claim based on the evidence of 
record.  38 C.F.R. § 3.655 (2010); see Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that "[t]he duty to assist is not 
always a one-way street").   

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2010); Dingess v. Nicholson, 19 Vet. App. 473 



(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to Service Connection for a Left Foot/Ankle 
Disorder, to include as Secondary to Service-Connected Right 
Ankle Disability

Service treatment records do not reflect any complaints or 
treatment for any left foot or ankle disability.  Indeed, the 
Veteran has emphasized that it is his contention that his 
residuals of right ankle disability have caused or resulted in a 
current left foot/ankle disability that he otherwise would not 
have.  There is no competent medical evidence of record 
establishing the existence of a current disability of the left 
foot/ankle or relating any current left foot/ankle disorder to 
his active service.  There is therefore no basis to establish 
service connection left foot/ankle disorder as directly related 
to service.  

The Veteran was service connected for a right ankle disorder by a 
rating action in June 1977.  

A VA treatment record from early June 1999 indicates that the 
Veteran reinjured his right ankle when he placed his foot in a 
hole and twisted it, sustaining a fracture to his distal fibula.  
Another record from June 1999 reflects that the Veteran was seen 
in follow-up of his tibia-fibula fracture of the "left" lower 
extremity.  

A VA treatment record from November 2005 reflects that the 
Veteran's medical history included a left ankle fracture 
requiring open reduction and internal fixation.  

VA treatment records for the period of April to August 2006 
reflect that in April 2006, the Veteran reported that he had been 
shifting his weight to the left ankle and back due to his chronic 
right ankle pain, which was now painful.  Physical examination of 
the left ankle revealed that it was tender.  Although there was 
an impression of "left ankle back pain secondary to [service 
connected right ankle/foot deformity]," a specific left ankle 
disorder was not diagnosed or linked to this service-connected 
disability, and no rationale was given for this impression of a 
nexus between current pain and service-connected disability.  In 
addition, the Board notes that pain alone does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

In a written statement, dated in January 2007, the Veteran stated 
that he tended to favor his left foot, and that as a result, this 
affected his gait and caused a lot of pain in his left foot.  

VA examination in April 2007 revealed the Veteran's contention 
that his left foot pain was secondary to his service-connected 
right foot disability because he put more weight on the left 
foot.  Physical examination revealed some tenderness in the left 
foot on deep palpation, but there was no evidence of abnormal 
weight bearing such as calluses.  It was also noted that the 
Veteran complained of pain in the left foot with prolonged 
walking.  It was the opinion of the examiner that the Veteran's 
left foot condition could not be related to the right foot 
condition without resort to speculation.  Previous x-rays of the 
left foot were noted to reveal normal findings.

A VA outpatient record from June 2007 reflects a VA physician's 
opinion that the Veteran suffered from left foot and ankle pain 
that limited his ability to walk.

A statement from the Veteran's employer reflects that he has had 
to change the Veteran's schedule in order to accommodate his 
inability to stand on his feet for any length of time.  

At the Veteran's hearing before the Board in June 2008, the 
Veteran testified how his service-connected right foot disorder 
had adversely affected his left foot and ankle, although he 
conceded that he had not yet received a diagnosis with respect to 
his left foot.  

VA examination in July 2009 revealed an opinion that degenerative 
joint disease (DJD) in the left ankle was not due to the 
Veteran's service-connected right ankle 



condition, the examiner noting that the left ankle was injured in 
1999 and otherwise demonstrated little evidence of any 
disability.  

A VA addendum report in March 2010 revealed the opinion that it 
was less likely that any left ankle condition was permanently 
aggravated by the Veteran's service-connected right ankle 
condition.  In this regard, the examiner noted post-service 
injuries to the left ankle in 1979 and 1999, and that any current 
left ankle problems therefore appeared to be secondary to those 
fractures and not secondary to the old healed right ankle 
condition.  

"In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2010).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

As was noted previously, there is no record of a left foot or 
ankle injury during service.  However, as was also noted 
previously, it is the Veteran's contention that he developed a 
left foot/ankle injury in response to the symptoms of his 
service-connected residuals of right ankle injury.

In reviewing the evidence of record, the Board initially finds 
that the evidence of record is against the finding of the 
existence of a current left foot/ankle disability.  



More specifically, while the July 2009 examiner diagnosed DJD of 
the left ankle, this is the first diagnosis of actual disability 
associated with the Veteran's left ankle and more importantly, a 
comprehensive review of the Veteran's available treatment records 
since service reflects that the Veteran's ankles/feet have 
frequently been misidentified in those records.  The most 
persuasive evidence of this is based on the in-service 
description of the Veteran's service-connected right ankle 
disorder, which clearly involved a fracture of the distal fibula, 
posterior malleolus, and medial malleolus.  Service x-rays also 
revealed a fracture of the tarsal navicular and the early onset 
of traumatic arthritis in both the right ankle and foot as 
secondary to the Veteran's old fracture/dislocation in service.  
In addition, the Board finds that the post-service evidence of 
ankle fracture in 1999 relates to the additional fracture of the 
right ankle as indicated in some of the contemporaneous treatment 
records.  In summary, the Board finds that the overwhelming 
evidence of record reflects that the Veteran has only sustained 
the fracture of the right foot/ankle before and after service, 
and that his traumatic DJD is only related to his right ankle 
fractures.  There is also no other evidence of a diagnosis of 
left ankle disability.  Indeed, the Veteran acknowledged at the 
time of his hearing before the Board that he has never received a 
diagnosis relating to his complaints of pain in the left 
ankle/foot.  

Plainly put, a necessary element for establishing service 
connection-evidence of a current disability-has not been shown at 
any time during the pendency of the Veteran's claim.  Gilpin v. 
West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability resolves).  
There is no medical evidence of any current left foot/ankle 
disability and the Veteran does not contend there has been a 
diagnosis of any such disability at this point in time.  The 
Board further concludes that the July 2009 VA examiner's finding 
of DJD of the left ankle is based on a very superficial analysis 
of the record (it is obvious that the examiner merely reviewed an 
x-ray report that misidentified the ankle and concluded that 
there was DJD in the left ankle without taking into consideration 
the history of the right ankle disability as noted in the service 
treatment records).  In addition, in the absence of some obvious 
component of left foot/ankle injury, the Veteran himself is 
incapable of diagnosing a current disability of the left 
foot/ankle.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  Again, it has long been held that pain alone does not 
constitute a disability for VA compensation purposes.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, in the 
absence of accurate proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  Accordingly, 
service connection for a left foot/ankle disorder is not 
warranted on this basis alone.  

As for the additional requirement that the current disability was 
either caused or aggravated by service-connected disability, even 
if the Board were to find that there was sufficient current 
evidence of a left root/ankle disorder, the evidence would still 
be against the claim.  While there is a VA medical opinion in 
April 2006 that the Veteran had "left ankle back pain secondary 
to [service connected right ankle/foot deformity]," a specific 
left ankle disorder was not diagnosed or linked to this service-
connected disability, and no rationale was given for this 
impression of a nexus between current pain and service-connected 
disability.  Thus, the Board attaches no probative value to this 
opinion.  In addition, while the Board attaches some weight to 
the Veteran's own statements of increased pain as a result of 
uneven weight bearing, due to the nature of the claimed 
disability, the Board finds that there must be competent evidence 
linking a current left foot/ankle disorder to the Veteran's 
service-connected right ankle disorder, and none of the Veteran's 
proffered evidence constitutes such evidence.  In addition, the 
April 2007 VA examiner found that there was no evidence of 
abnormal weight bearing like calluses, and clinical findings 
associated with the Veteran's left ankle have been described as 
manifesting little, if any, actual symptomatology.  Instead, the 
record at best contains findings or complaints of periodic pain 
that have not been associated by competent medical evidence with 
a current diagnosis and/or related to the Veteran's service-
connected right ankle disorder.  




Therefore, based on all of the foregoing, the Board finds that a 
preponderance of the evidence is against the Veteran's claim.  


ORDER

The claim for service connection for a left foot/ankle disorder 
is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


